IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-60127
                         Summary Calendar
                        __________________



STEPHEN BONNER WILLIAMS and
ROBERT E. TUBWELL,

                                     Plaintiffs-Appellants,

versus

EDWARD HARGETT, Superintendent,
Mississippi State Penitentiary,

                                     Defendant-Appellee.


                       ---------------------

          Appeal from the United States District Court
            for the Northern District of Mississippi
                       USDC No. 4:93-CV-32

                       ---------------------
                          January 12, 1996

Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Following a limited remand, the appellants have received the

sums which they were seeking in this appeal.   Accordingly, the

appeal is DISMISSED AS MOOT.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.